                 Case 3:20-cv-00743-BR           Document 1-1       Filed 05/05/20      Page 1 of 5
                                                4/3/2020 12:08 PM
                                                    20CV14615



 1

 2

 3
                             IN THE CIRCUIT COURT OF THE STATE OF OREGON
4
                                      FOR THE COUNTY OF MULTNOMAH
 5

6          JOHN PAPP AS,                                  )      Case No. 20CV14615
                                                          )
 7                                Plaintiff,              )      COMPLAINT
                                                          )      (Bodily Injury)
 8                V.                                      )
                                                          )     Not subject to mandatory arbitration
 9         BIG LOTS STORES, INC., an Ohio                 )
           corporation,                                   )     Prayer: $730,814.36
10                                                        )     Fee authority: ORS 21.160(l)(c)
                                  Defendant.              )
11

12               Plaintiff alleges:
13                                                JURISDICTION

14                                                        1.

15               At all times material, 2083 N.E. Burnside Rd. was in Gresham, Oregon.

16                                       BACKGROUND INFORMATION

17                                                        2.
18               On November 10, 2018, Plaintiff John Pappas was shopping at the Big Lots store located

19        at 2083 N.E. Burnside Rd. in Gresham, Oregon.

20                                                        3.

21               This store was owned and operated by Defendant Big Lots Stores, Inc.

22                                                        4.

23               Employees at this store are therefore employees of Defendant, and Defendant is

24        vicariously responsible for the acts of its employees under the doctrine of respondeat superior.

25                                                        5.

26               As a customer of the store, Plaintiff was a business invitee of Defendant.


Page 1-   COMPLAINT                                                                              Varnes IWang
                                                                                                 600 NW Fariss Rd., Ste. 118
                                                                                                 Gresham, Oregon 97030
                                                                                                 Telephone: 503-669-3426


                                                                                                 EXHIBIT 1
                                                                                                 Page 1 of 5
                  Case 3:20-cv-00743-BR            Document 1-1        Filed 05/05/20      Page 2 of 5




 1                                                          6.
 2               As Plaintiff was waiting in the checkout line to pay for a purchase, employees of Big

 3        Lots were using a dolly to move a large heavy box believed to contain a fireplace mantle. As the

 4        box neared Plaintiff, it fell, hitting Plaintiff on his left leg and knocking him into a nearby

 5        display rack.

 6                                             NEGLIGENCE CLAIMS

 7                                                          7.

 8               Defendant's employees were negligent in causing the box to fall and hit Plaintiff in one

 9        or more of the following ways:

10                (a)     Failing to use a flatbed cart or other suitable device to move a box of this size;

11                (b)     Failing to control the box to prevent it from falling while being moved; and

12                (c)     Failing to maintain a proper lookout when moving the box.

13                                                DAMAGE CLAIMS

14                                                          8.
15               Defendant's negligence as alleged caused the following injuries to Plaintiff, some or all

16        of which are permanent and partially disabling:

17                (a)     Twisting and wrenching of the muscles, nerves, and ligaments in his neck and

18                        back;

19                (b)     Injury to the disc(s), nerves, and tissue in his lower spine;

20                (c)     Injury to the vertebra of his lower back; and

21                (d)     Injury to the muscles, nerves, and ligaments in his left hip.

22                His injuries have resulted in pain and suffering, and significant impairment and limitation

23        to his physical activities and well-being, all to his non-economic damage in an amount not to

24        exceed $700,000.00.

25                                                          9.
26                As a further result of Defendant's negligence, Plaintiff has incurred medical expenses for


Page 2-   COMPLAINT                                                                                  Varnes IWang
                                                                                                     600 NW Fariss Rd., Ste. 118
                                                                                                     Gresham, Oregon 97030
                                                                                                     Telephone: 503-669-3426

                                                                                                     EXHIBIT 1
                                                                                                     Page 2 of 5
                  Case 3:20-cv-00743-BR         Document 1-1        Filed 05/05/20     Page 3 of 5




 1        treatment in the amount of $30,814.36, all to his economic damage. This amount may be

2         amended at trial.

3                                                    PRAYER
4                Plaintiff prays for judgment against Defendant as follows:

 5               (a)     For economic damages in the amount of $30,814.36;

 6               (b)     For non-economic damages in an amount not to exceed $700,000.00;

 7               (c)     For allowable costs and expenses; and

 8               (d)     For such other relief as this Honorable Court deems just and proper.

 9               DATED: April 2, 2020.

10                                                        VAMES&WANG
11                                                     By: ls/Emery Wang
                                                          EMERY WANG, OSB #095410
12                                                        emery@vameswang.com
                                                          Of Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26


Page 3-    COMPLAINT                                                                            Varnes IWang
                                                                                                600 NW Fariss Rd., Ste. 118
                                                                                                Gresham, Oregon 97030
                                                                                                Telephone: 503-669-3426


                                                                                                EXHIBIT 1
                                                                                                Page 3 of 5
         Case 3:20-cv-00743-BR              Document 1-1 Filed 05/05/20                  Page 4 of 5
                                           4/17/2020 11:16 AM
                                               20CV14615


                                        AFFIDAVIT OF SERVICE


State of Oregon                            County of MULTNOMAH                                    CIRCUIT Court

Case Number: 20CV14615

Plaintiff:
JOHN PAPPAS
vs.
Defendant:
BIG LOTS STORES, INC., an Oregon corporation

Received by Pl Services, LLC on the 6th ,day of Aprll, 2020 at 11 :09 am to be served on BIG LOTS
STORES, INC., c/o CORPORATION SERVICE COMPANY, Registered Agent, 1127 BROADWAY
STREET NE, SUITE 310, SALEM,. OR 97301.

I, Beth· Parker, being duly sworn, depose and say that on the 6th day of April, 2020 at 2:10 pm, I:

Servec;l BIG LOTS STORES, INC., c/o CORPORATION SERVICE COMPANY, Registered Agent
pursuant to ORCP 7D(3)(B) by delivering a true copy of the Summons and Complaint to SHARON
WALLS, SERVICE OF PROCESS TECHNICIAN, person in charge of the office who is authorized to
accept service at 1127 BROADWAY STREET NE, SUITE 310, SALEM, OR 97301 .




I certify that I was and now am a competent person, over the age of 18 years, and a resident of the State of
Oregon or the state of service. I am riot a party to nor an officer, director or employee of, nor attorney for
any party, cofl:)orate or-otherwise and I know that the person, firm or corporati'oi:, served is the idenllcal one
r:iamed in the actior:i.

I also certify that the above statement is true to the best of my knowledge and belief, and that I understand it
is made for use as evidence in court and is subject to penalty for perjury.




                                                              Beth Parker
Subscribed and Sworn to before me•on the 1oth day             Process Server
of April, 2020 by the affiant who is persor:ially known
to meLJ                                                       Pl Services, LLC
      ·, tL~) ~~                                              P.O. Box 157
                                                              Beaverton, OR 97075-0157
NOTARY PUBLIC                                                 (503) 643-4274

                                                              Our Job Serial Number: PAT-2020000694
                                                              Ref: 797




                                                                                                   EXHIBIT 1
                                                                                                   Page 4 of 5
              Case 3:20-cv-00743-BR                       Document 1-1        Filed 05/05/20        Page 5 of 5




                                IN THE CIRCUIT COURT OF THE STATE OF ORE
                                                                        GON
                                       FOR THE COUNTY OF MUL1NOMAH
       JOHN PAPPAS,
                                                                         )
                                                                         )   Case No. 20CV1461S
                                      Plaintiff,                         )
                                                                        )    SUMMONS
                 v.                                                     )
                                                                        )
      BIG LOTS STORES, INC., an Ohio                                    )
      corporation,                                                      )
                                                                        )
                                      Defendant                         )
               To:        Big Lots Stores, Inc.
                         c/o Corp. Svc. Co., Reg. Age nt
                         1127 Broadway St. NE
                         Suit e310
                         Salem, OR 97301
IN TIIB NAME OF THE STATE OF OREGON: You
                                                            are hereby required to appear and defend the Complaint
you in the above civil action within thirty (30) days                                                              filed against
                                                         from the date of service of this Summons upon you,
in case of failure to do so, the plaintiff will apply to                                                     and you are notified
                                                         the Court for the relief demanded in the Complaint.
          NOT ICE TO DEFENDANT:
       READ THE SE PAP ERS CAR EFU LLY
                                                                                 VAMESIWANG
 You must appear in this case or the other side will win
                                                            autom
 To "appear" you must file with the Cowt a legal docwn atically.                 ls/Emery Wang
                                                                ent called
 "motion" or "answer." The "motion" or "answer" must
 the Cowt clerk or administrator within 30 days, along
                                                               be given to       EMERY WANG, OSB #095410
 required filing fee. It must be in proper fonn, and              with the       emery@vameswang.com
                                                            have proof of
 service on the plaintiff's attorney, or if the plaintiff does
                                                               not have an
 attorney, proof of service upon the plaintiff.                                  Of Attorneys for Plaintiff
                                                                                600 NW Fariss Rd., Ste. 118
 If you have any questions, you should see an attorney
                                                         immediately.           Gresham, OR 97030
 If you need help in finding an attorney, you may contac
                                                          t the Oregon          Tel: 503-669-3426 I Fax: 503-573-8373
 State    Bar's    Lawyer         Referral    Service     online     at
 www.oregonstatebar.org or by calling (503) 684-37
                                                           63 (in the
 Portland metro area) or toll free elsewhere at (800) 452-7
                                                            636.


   TO THE OFFICER OR OTHER PERSON SERVING
                                                         TiilS SUMMONS: You are hereby directed to serve
   copy of this summons together with a true copy of the                                                      a true
                                                         complaint mentioned therein, upon the individual(s)
   legal entity(ies) to whom or which this summons is                                                        or other
                                                      directed, and to make your proofofservice upon a separ
   similar document which you shall attach hereto.                                                            ate




                                                                                                               EXHIBIT 1
                                                                                                               Page 5 of 5
